Name: 95/119/EC: Commission Decision of 7 April 1995 concerning certain protective measures with regard to fishery products originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Asia and Oceania;  health;  international trade;  agricultural policy
 Date Published: 1995-04-08

 Avis juridique important|31995D011995/119/EC: Commission Decision of 7 April 1995 concerning certain protective measures with regard to fishery products originating in Japan Official Journal L 080 , 08/04/1995 P. 0056 - 0056COMMISSION DECISION of 7 April 1995 concerning certain protective measures with regard to fishery products originating in Japan (Text with EEA relevance) (95/119/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof, Whereas a mission of experts of the Commission went to Japan to check the conditions of production and processing of fishery products exported to the Community; whereas according to the observations of these experts, the official guaranties given by the Japanese authorities are not adhered to and the conditions of production and storage of fishery products show serious defects as regards hygiene and control which can constitute risks to public health; Whereas Commission Decision 94/206/EC (2) prohibits the import of consignments of bivalve molluscs and marine gastropods originating in Japan other than scallops and other Pectinidae, frozen or processed; Whereas it is necessary to suspend the import of all fishery products originating in Japan pending improvement of the conditions of hygiene and control of production; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the import of consignments of fishery products in whatever form originating in Japan. Article 2 Decision 94/206/EC is repealed. Article 3 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission